Case: 15-14608    Date Filed: 10/25/2016   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14608
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 2:15-cv-01158-WMA

DIANE HILLIARD,

                                                                Plaintiff-Appellant,

                                      versus

ALABAMA DEPARTMENT OF TRANSPORTATION,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (October 25, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Diane Hilliard appeals pro se the dismissal of her action against the

Alabama Department of Transportation. See 42 U.S.C. § 1983. Hilliard challenges
               Case: 15-14608     Date Filed: 10/25/2016    Page: 2 of 3


the order dismissing her complaint sua sponte, but we previously ruled that her

appeal of that order was untimely. Hilliard also challenges the denial of her

motions for an extension of time to file an amended complaint and for the

appointment of counsel. We affirm.

      The Department argues that Hilliard’s motion for an extension of time

should be treated as a motion to alter or amend the judgment, see Fed. R. Civ. P.

59, but we disagree. Hilliard did not mention the judgment of dismissal in her

motion. Hilliard requested “the [district] court to extend the time for filing of her

Amended Complaint and [for her] to acquire legal counsel.”

      The district court did not abuse its discretion when it denied Hilliard’s

motion for an extension of time. A plaintiff may obtain an extension of time “after

the time has expired if [she] failed to act because of excusable neglect.” Fed. R.

Civ. P. 6(b)(1)(B). Hilliard filed her motion on September 16, 2015, 29 days after

the district court dismissed her action against the Department. Although Hilliard

requested additional time to retain counsel to help her “perfect and pursue her . . .

claims,” she failed to explain her delay in hiring counsel after being warned two

months earlier that her complaint was fatally defective.

      The district court also did not abuse its discretion by denying Hilliard’s

motion for the appointment of counsel. “Appointment of counsel in civil cases is

. . . a privilege justified only by exceptional circumstances, such as the presence of


                                           2
               Case: 15-14608     Date Filed: 10/25/2016    Page: 3 of 3


facts and legal issues which are so novel or complex as to require the assistance of

a trained practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (internal

quotation marks, brackets, and citations omitted). “The key is whether the pro se

litigant needs help in presenting the essential merits of his or her position in the

court.” Id. Hilliard’s complaint of discrimination based on gender and race was not

novel or complex.

      We AFFIRM the dismissal of Hilliard’s action against the Department.




                                           3